DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 02/28/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant
Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 17 are generally configured for managing time-based elements(Analyzing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); stored for identifying the time-based elements, wherein the time-based elements have time units (Storing Information; a Mental Process and Organizing Information, a Certain Method of Organizing Human Activity); stored for arranging nodes, representing the time-based  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, identifying time measurements with stored data, and arranging nodes representing these time measurements, in a temporal node tree with a policy that defines scaling of the nodes based on the time units allocated to the nodes encompasses what a data modeler does to develop time based models for analyzing data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for organizing and analyzing, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than a computer program product, computer-readable storage media, and program code. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for storing data to develop a temporal node tree is insignificant extra-solution activity as this is storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0032] Computer-readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer-readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field- programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer-readable program instructions by utilizing state information of the computer- readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.

Which describes the present invention to develop a temporal node tree, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing data to develop a temporal node tree that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it 
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional element of a computer system, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 17 above.
Claims 2-9, 11-16, and 18-20 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 17 above. 
Claims 17-20 are not in one of the four statutory categories of invention.  Independent claim 17 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification such as in paragraphs [0030] and [0186].   As a result, Claim 17 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims. The dependent Claims 18-20 are similarly rejected as they inherit the deficiencies of the rejected independent Claim.
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20020032697 to French (hereinafter referred to as “French”) in view of US publication number 20060041526 to Cline (hereinafter referred to as “Cline”).

(A) As per claims 1/10/17, French teaches a method for managing time-based elements, the method comprising: identifying, the time-based elements, wherein the time- based elements have time units; (French: [0023 managing time based elements by 0019 identifying the specific time values and units associated with the time based elements])
and arranging, nodes, representing the time-based elements, in a temporal node, wherein the nodes have the time units from corresponding time- based elements and a policy defines scaling of the nodes based on the time units allocated to the nodes. (French: [0023 having specific nodes representing the time based elements by 0019 identifying the specific time values and units associated with the time 
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.
Cline 0006 describes the application of computer hardware and software processes to the claims described

(B) As per claims 2/11/18, French teaches the method further comprising: changing, an allocation of the time units the temporal node; (French: [0025 changing the use and allocation of the time units related to the temporal nodes])
and scaling, the temporal node using the policy in response to a change in the time units. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies])
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with tree modeling of Cline as they are 

(C) As per claims 3/12, French teaches the method, wherein scaling, the temporal node using the policy in response to the change in the time units comprises: updating an allocation of time units to a node in the nodes using the policy. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0070 updates of the data such as 0025 changing the use and allocation of the time units related to the temporal nodes 0246 with the policies])
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.

(D) As per claims 4/13, French teaches the method, wherein scaling, the temporal node tree using the policy in response to the change in the time units comprises: removing, a node in the nodes when the allocation of the time units for the node time units for the node. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0034 nodes associated with the allocation of time units for the nodes 0025 including excluding and removing of these values with allocation of the time units related to the temporal nodes])

Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not meeting a minimum of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.

(E) As per claims 5/14, French teaches the method, wherein scaling, the temporal node tree using the policy in response to a change in the time units comprises: identifying, content for a node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0164 the content of the various objects such as 0034 nodes associated with the allocation of time units for the nodes 0246 with the policies associated with associated with 0027 the content of the node])

(F) As per claims 6/15/20, French teaches the method, wherein the content comprises a group of data objects, wherein the policy determines when each data object in the group of data objects is present in the node based on the time units allocated to the node and the policy specifying the content for the node. (French: [0164 the content of the various objects 0022 includes the grouping of the data objects 0246 with the policies with 0022 the grouping of the data objects are related to the nodes 0034 

(G) As per claims 7/16, French teaches the method, wherein a node in the nodes contains a portion of the policy defining time units within the node. (French: [0034 having specific nodes 0246 with the policies with 0023 with the nodes representing the time based units and measurements])

(H) As per claim 8, French teaches the method, wherein the portion of the policy includes time units for the node and time units for the node. (French: [0246 with the policies with 0034 nodes associated with the time units for the nodes])
French does not explicitly teach the application of a minimum amount and a maximum amount which is taught by Cline.
Cline teaches:
The application of a minimum value (Cline: [0036 the use of a minimum value])
The application of a maximum value (Cline: [0038 the use of a maximum value])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with a minimum and maximum value of Cline as they are analogous art along with the current invention which solve problems related to application of time based data nodes, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.


(I) As per claim 9, French teaches the method, wherein the time-based elements are selected at least one of a task, an event, a topic in an agenda, a meeting in a calendar, a manufacturing task, or a 

(J) As per claim 19, French teaches, wherein the stored for updating an allocation of time units to a node in the nodes using the policy; (French: [0234 the storage of data 0070 updates of the data such as 0025 changing the use and allocation of the time units related to the temporal nodes 0246 with the policies])
stored for removing the node in the nodes when the allocation of the time units for the node for the node; (French: [0234 the storage of data 0025 including excluding and removing of these values with allocation of the time units related to the temporal nodes])
and stored, for identifying content for the node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0164 the content of the various objects 0034 nodes associated with the time units for the nodes 0246 with the policies for 0027 the content of the node])
French does not explicitly teach the application of not meeting a minimum which is taught by Cline.
Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not meeting a minimum of Cline as they are analogous art along with the current invention which solve problems related to application of time based data node models, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030028469 A1
Bergman, Lawrence et al.
Methods and apparatus for enabling an electronic information marketplace
US 20040010432 A1
Matheson, William L. et al.
Automatic train control system and method
US 20050234757 A1
Matheson, William L. et al.
System and method for scheduling and train control
US 20050273769 A1
Eichenberger, Alexandre E. et al.
Framework for generating mixed-mode operations in loop-level simdization
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20070271276 A1
Allen; Donald M. et al.
Autonomic management of autonomous management systems
US 20130080641 A1
Lui; Philip et al.
METHOD, SYSTEM AND PROGRAM PRODUCT FOR ALLOCATION AND/OR PRIORITIZATION OF ELECTRONIC RESOURCES
US 20130222402 A1
Peterson; Luke Tilman et al.
Graphics Processor with Non-Blocking Concurrent Architecture
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20150106578 A1
Warfield; Andrew et al.
SYSTEMS, METHODS AND DEVICES FOR IMPLEMENTING DATA MANAGEMENT IN A DISTRIBUTED DATA STORAGE SYSTEM


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        6/24/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683